Citation Nr: 0730744	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-34-489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the rating reduction from 100 percent to 10 
percent for service-connected bilateral hearing loss, 
effective from September 2, 2003, was proper. 

2.  Whether the criteria for disability ratings in excess of 
10 percent, from August 1, 2005 to December 18, 2005, and in 
excess of 30 percent, from December 19, 2005, have been met.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  
  
The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In December 2003, the RO granted service connection for 
bilateral hearing loss, evaluating it at 100 percent from 
September 2, 2003, the date the RO received the veteran's 
claim.  In March 2005, the RO proposed a reduction in the 
evaluation assigned for the service-connected bilateral 
hearing loss from 100 percent to 10 percent.  The RO issued a 
notice of the proposed reduction in March 2005.  In May 2005, 
the RO reduced the 100 percent evaluation for the service-
connected bilateral hearing loss to 10 percent, effective 
August 1, 2005.  The veteran timely filed a Notice of 
Disagreement (NOD) in June 2005.  The RO provided a Statement 
of the Case (SOC) in August 2005, and thereafter, in October 
2005, the veteran timely filed a substantive appeal.  In 
January 2006, the RO increased the 10 percent evaluation for 
the service-connected bilateral hearing loss to 30 percent, 
effective December 19, 2005.  In January 2006, the RO issued 
a notice of the decision and subsequently provided a 
Supplemental Statement of the Case (SSOC).

The veteran asserts that his hearing has not improved since 
he was awarded service connection.  He also contends that his 
February 2005 VA examination was  inadequate because "an 
error was made when recording or defining the speech 
discrimination [scores]."   

The veteran's November 2003 VA audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores:  For the 
puretone threshold test, in the right ear, decibels of 30, 
60, 55, and 65 were reported for frequencies of 1000, 2000, 
3000 and 4000 hertz respectively; in the left ear, decibels 
of 35, 60, 55, and 65 were reported at frequencies of 1000, 
2000, 3000, and 4000 hertz respectively.  The average of 
these puretone threshold scores amounted to 52.5 (rounded up 
to 53) for the right ear and 53.75 (rounded up to 54) for the 
left ear.  The Maryland (CNC) word list speech recognition 
test demonstrated 28 percent for the right ear and 32 percent 
for the left ear.  

The veteran's February 2005 VA audiological examination, 
which included a puretone threshold test and a Maryland (CNC) 
word list test, generated the following scores:  For the 
puretone threshold test, in the right ear, decibels of 50, 
55, 50, and 55 were reported for frequencies of 1000, 2000, 
3000 and 4000 hertz respectively; in the left ear, decibels 
of 30, 55, 55, and 60 were reported at frequencies of 1000, 
2000, 3000, and 4000 hertz respectively.  The average of 
these puretone threshold scores amounted to 52.5 (rounded up 
to 53) for the right ear and 50 for the left ear.  The 
Maryland (CNC) word list speech recognition test demonstrated 
76 percent for the right ear and 80 percent for the left ear.  

The veteran's December 2005 audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores:  For the puretone 
threshold test, in the right ear, decibels of 60, 60, 60, and 
60 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 45, 60, 55, 
and 65 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 60 for the right ear and 56.25 
(rounded down to 56) for the left ear.  The Maryland (CNC) 
word list speech recognition test demonstrated 60 percent for 
the right ear and 56 percent for the left ear.  

With rating reductions such as the one on appeal, under 38 
C.F.R. § 3.344, the RO must find the following: (1) based on 
a review of the entire record, the examination forming the 
basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating 
was originally based; (2) the record clearly reflects a 
finding of material improvement; and (3) it is reasonably 
certain that the material improvement found will be 
maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413, 419, 420 (1993).  The determination in a 
reduction in rating case must include the proper application 
as to the standard of proof, and the applicable standard may 
not be reversed so as to effectively require the veteran to 
prove by a preponderance of the evidence that he/she is 
entitled to the former rating (prior to reduction in rating).  
Rather, to warrant reduction in rating, it must be shown that 
the preponderance of the evidence supports the reduction 
itself, and with application of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) as required.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286 (1991)'; Brown, supra.

The results obtained during the February and December 2005 VA 
audiological examinations are significantly different than 
the results obtained during the November 2003 VA audiological 
examination.  The Board notes that such a disparity is highly 
unusual.  Furthermore, the record contains no explanation for 
the dramatic improvement in the veteran's hearing. The 
veteran should be afforded another VA examination to include 
an explanation of the discrepancy in the reported 
audiological findings.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded VA 
examinations
by an audiologist and an ENT physician to 
determine the current severity of his 
bilateral hearing loss.  The claims 
folder and a copy of this remand should 
be made available to the clinicians for 
review. 

Following a review of the relevant 
medical records in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the audiologist and 
ENT physician are asked to ascertain 
whether an improvement in the veteran's 
hearing has actually occurred after the 
November 2003 VA audiological examination 
and, if so, whether that improvement 
actually reflects an improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
Furthermore, they should attempt to offer 
an explanation for the disparity between 
the November 2003 examination results and 
the February and December 2005 
examination results.

The clinicians are requested to provide a 
rationale for any opinion provided.  If a 
clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

If applicable, the clinicians are asked 
to certify that the speech discrimination 
test is not appropriate because of 
inconsistent speech discrimination 
scores. 

2.  Thereafter, re-adjudicate the claim.  
If the benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action  
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).







